Citation Nr: 0731412	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-27 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to April 
1972.  It appears the veteran had a prior enlistment 
beginning in June 1962; however, the date of discharge and 
characterization of service was unable to be verified.  The 
veteran also served in the Reserves.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  The RO, in pertinent part, 
denied the benefit sought on appeal.

The claim was previously before the Board in July 2007 and 
remanded to satisfy an outstanding hearing request.  The 
veteran presented testimony before the Board in August 2007.  
The transcript has been obtained and associated with the 
claims folder.


FINDING OF FACT

The veteran's asserted stressors remain unverified.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in May 2001 and September 2001 letters, issued 
prior to the decision on appeal, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertained to the claim.  The veteran was notified of the 
evidence necessary to establish a disability rating and 
effective date in February 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, some service personnel 
records, post-service VA treatment records, and VA 
examination reports.  The veteran presented testimony before 
the Board in August 2007.  The transcript has been obtained 
and associated with the claims folder.

The RO attempted to obtain records from the veteran's 
personnel file showing units and dates of assignment.  
However, the standard source documents were not available.  
Alternate source documents, to include special orders and a 
copy of the award of the Army Commendation Medal, have been 
associated with the claims folder.  Any further efforts to 
obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(1)(2).  

Additional records were submitted by the veteran after the 
February 2007 SSOC was issued.  They included VA outpatient 
treatment notes from the Philadelphia VA Medical Center 
(VAMC), records from the Social Security Administration, and 
records from the New Jersey Department of Labor.  The veteran 
waived initial RO adjudication of the newly submitted 
evidence.  As such, a remand is not necessary.  38 C.F.R. 
§ 20.1304(c).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, to 
include those raised at the August 2007
Board hearing; service medical and available personnel 
records; VA outpatient treatment records; and reports of VA 
examination.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that he is entitled to service 
connection for PTSD.  He claims the following stressors 
resulted in his PTSD diagnosis: while stationed in Ankara, 
Turkey, his partner in gathering information on Russian units 
was killed, which resulted in his transfer out of the 
country; his jeep was hit by a B-40 rocket in Vietnam; and 
having a temporary duty assignment as commander of an 
infantry division shortly after completing Officer Candidate 
School and soon after his arrival in Vietnam.  

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If the veteran did not serve in combat, or if the claimed 
stressor is not related to combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  See Doran v. Brown, 
6 Vet. App. 283, 288-89 (1994).  The veteran's testimony 
alone cannot establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

After careful consideration, the Board finds that service 
connection for PTSD is not warranted.  At the outset, the 
Board notes the claims folder contains a diagnosis of PTSD 
initially rendered by a VA examiner in June 2001.  However, 
what is at issue is the verification of the veteran's 
asserted stressors.  

In various statements to medical treatment providers and the 
Board, the veteran has indicated that he has no recollection 
of: the name of his partner in Turkey; the date of the jeep 
incident; the specific unit of assignment, other than the 4th 
Infantry Division, during his tour in Vietnam; or any 
specific details/incident regarding his command of the 
infantry division in Vietnam.  Unfortunately, due to the 
veteran's memory loss, there is not enough information to 
verify the veteran's asserted stressors.

A review of the available service personnel records does not 
support a finding that the veteran engaged in combat.  The 
veteran's DD 214 is devoid of any ribbon or award denoting 
combat.  His military occupational specialty was simply 
listed as Adjutant.  While he completed infantry Officer 
Candidate School, there is no indication that he took 
command, albeit a temporary assignment, of an infantry 
division.  A copy of special orders associated with the 
claims file shows that prior to his return to the United 
States, the veteran was a Captain in the 4th Administrative 
Company.  His DD 214 reveals he was relieved from active duty 
and discharged honorably as a result of reduction in 
strength.

In February 2006, the RO attempted to verify the jeep 
incident; however, they received notice from the U. S. Army 
and Joint Services Records Research Center (JSRRC) (formerly 
the U.S. Armed Services Center for Research of Unit Records),
that the veteran's unit of assignment, 4th Infantry Division, 
was insufficient to conduct research on his behalf.  
Additionally, the Board notes that at one time the veteran 
reported that his wife had discovered his entire division in 
Vietnam was "decimated" and he was the only survivor.  In 
light of the veteran's memory loss as to units of assignment 
and the unavailability of the DA Form 20, attempting to 
verify such would be futile.  

As the veteran is currently unable to provide any further 
detailed information which would allow VA to attempt 
verification of the claimed stressors, they remain 
unverified.  Establishing service connection for PTSD 
requires a diagnosis, credible supporting evidence that the 
claimed in-service stressor actually occurred; and medical 
evidence linking the two.  38 C.F.R. § 3.304(f); see Cohen, 
supra.  

In this case, there is no evidence supporting the claimed 
stressor.  In the absence of a verified stressor, the 
diagnoses of PTSD in the record have no probative value, and 
there is no basis upon which to establish service connection 
for PTSD.  Id. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


